 

Texas South Energy, Inc. 8-K [txso-8k_010417.htm]

 

Exhibit 10.3

CONSULTING AGREEMENT

This consulting agreement (“Agreement”) is entered into effective as of January
5, 2017 (the “Effective Date”), by and between Texas South Energy, Inc., a
Nevada corporation (the “Company”), and James M. Askew (“Consultant”).

WHEREAS, the Company wishes to retain the services of Consultant and Consultant
wishes to provide services to the Company; and

WHEREAS, the Company and Consultant desire to enter into an agreement reflecting
the terms of the services to be rendered, including the termination thereof;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1.       

Existing Employment Agreement. The Company hereby terminates the employment
agreement by and between the Company and James M. Askew dated September 27,
2013, as amended on March 17, 2014 and on September 30, 2015 (“Employment
Agreement”) pursuant to Section 8(c) of the Employment Agreement, Consultant
waives the 90 day notice provision, and the Company acknowledges and agrees to
pay Consultant the compensation of $35,000 net per month owed him pursuant to
the Employment Agreement through September 30, 2018, irrespective of whether or
how this Agreement may be subsequently terminated. Commencing on October 1,
2018, the Company and Consultant agree that the terms of Section 4(b) of the
Agreement will become effective and will govern the cash compensation to be paid
to Consultant through December 31, 2019.

2.       

Term of Consulting. Subject to the provisions for earlier termination provided
in this Agreement, the term of this Agreement shall commence and is binding and
effective, on the Effective Date (with the exception that the compensation to be
paid pursuant to Section 4(b) takes effect on October 1, 2018, as Consultant is
receiving compensation pursuant to the Employment Agreement through September
30, 2018 as set forth in Section 1 above), shall terminate on December 31, 2019,
and upon December 31 of each calendar year, commencing with the calendar year
2017, such termination date of this Agreement shall be extended for an
additional one-year period (the initial term through December 31, 2019, together
with each such year extension shall be referred to as the “Term”), provided that
neither the Company nor Consultant notify the other on or prior to 90 days
before the applicable December 31st that either party does not intend to extend
this Agreement.

3.       

Consultant’s Duties. During the Term, Consultant shall provide significant
consulting services on an as-needed basis.

1 

 

 

4.       

Compensation.

(a)       

Stock. As an inducement to Consultant to enter into this Agreement, the Company
will issue Consultant on the Effective Date 27 million shares of Company
restricted common stock (“Shares”).

(b)       

Consulting Compensation. For services rendered by Consultant under this
Agreement commencing on October 1, 2018, the Company shall pay to Consultant
consulting compensation of $35,000 net per month (“Consulting Compensation”), it
being acknowledged that Consultant is receiving compensation owed pursuant to
the Employment Agreement through September 30, 2018 as set forth in Section 1
above. The amount of Consulting Compensation shall be reviewed by the Company on
an annual basis as of the close of each 12-month period of this Agreement and
may be increased as the Company may deem appropriate. In the event the Company
deems it appropriate to increase the compensation, said increased amount shall
thereafter be the “Consulting Compensation.” The Consulting Compensation, as
increased from time to time, may not thereafter be decreased unless agreed to by
Consultant. Nothing contained herein shall prevent the Company from paying
additional compensation to Consultant in the form of bonuses or otherwise during
the Term.

5.       

Bonus. The Company in its sole discretion may grant the Consultant a bonus
(“Bonus”) payable in shares of restricted common stock or cash, as determined by
the Company; and the Company shall be required to pay a Bonus to Consultant in
an amount equal to that paid to the chief executive officer as a bonus, pursuant
to his employment agreement.

6.       

Additional Benefits. In addition to the Consulting Compensation provided for in
Section 5 herein, Consultant shall be entitled to the following:

(a)       

Expenses. The Company shall reimburse Consultant for business expenses
reasonably incurred in the performance of his duties. It is understood that
Consultant is authorized to incur reasonable business expenses for promoting the
business of the Company, including reasonable expenditures for travel, lodging,
meals and client or business associate entertainment. Request for reimbursement
for such expenses must be accompanied by appropriate documentation.

2 

 

 

(b)       

Corporate Change. Upon the occurrence of a “Corporate Change” as hereinafter
defined, Consultant shall be considered as immediately and totally vested in any
and all similar equity or equity-based awards previously made to Consultant by
the Company (such options or similar awards are hereinafter collectively
referred to as “Awards”); provided, however, with respect to Awards that are
deemed deferred compensation subject to Code Section 409A, such accelerated
vesting shall not cause an acceleration of a payment or result in a change in
form of payment that would violate Code Section 409A. For purposes of this
Agreement, a “Corporate Change “ shall occur if (i) the Company (A) shall not be
the surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary of an entity other than a previously wholly-owned
subsidiary of the Company) or (B) is to be dissolved and liquidated, and as a
result of or in connection with such transaction, the persons who were directors
of the Company before such transaction shall cease to constitute a majority of
the Board, or (ii) any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of 50%
or more of the outstanding shares of the Company’s voting stock (based upon
voting power), and as a result of or in connection with such transaction, the
persons who were directors of the Company before such transaction shall cease to
constitute a majority of the Board, or (iii) the Company sells all or
substantially all of the assets of the Company to any other person or entity
(other than a wholly-owned subsidiary of the Company) in a transaction that
requires shareholder approval pursuant to applicable corporate law; or
(iv) during a period of two consecutive calendar years, individuals who at the
beginning of such period constitute the Board, and any new director(s) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office, who either were directors at the beginning of the two (2) year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or (v) any other event that a
majority of the Board, in its sole discretion, shall determine constitutes a
Corporate Change hereunder.

(c)       

Country Club and/or Health Club Dues; Car Allowance. The Company shall pay for
Consultant’s country club and/or health club dues and an appropriate car
allowance, as determined by the Board, but in no event less than such payments
to the chief executive officer pursuant to his employment agreement.

(d)       

General Benefits. Consultant shall be entitled to health insurance benefits,
either pursuant to the Company’s plan or shall be reimbursed if Consultant
maintains his own health insurance. Nothing in this Agreement shall prevent or
limit Consultant’s participation in any benefit, bonus, incentive, or other plan
or program provided by the Company and for which Consultant may qualify, nor
shall anything herein limit or otherwise adversely affect such rights as
Consultant may have under any Awards with the Company.

7.       

Confidential Information. Consultant, during the Term, may have access to and
become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Company, its controlled
subsidiaries and other controlled entities, including technical information,
resource valuations and reports, business strategies and pricing information,
and other confidential and/or proprietary information (collectively,
“Confidential Information”). Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of Consultant’s improper or unauthorized disclosure of such information
in violation of this Agreement. As to such Confidential Information, Consultant
agrees during the Term or at any time following the termination of this
Agreement, Consultant will not, directly or indirectly, without the prior
written consent of the Company (1) disclose or permit the disclosure of any such
Confidential Information, or (2) use, reproduce or distribute, or make or permit
any use, reproduction or distribution of, directly or indirectly, any such
Confidential Information, except for any disclosure, use, reproduction or
distribution that is required in the course of his services being provided to
the Company.

3 

 

 

8.       

Termination. This Agreement may be terminated prior to the end of the Term as
set forth below:

(a)       

By Consultant (other than for Good Reason). Consultant may cease providing
services to the Company at any time by providing written notice to the Company
in accordance with Section 11 hereof. In the event of such termination, except
in the case of resignation for Good Reason (as defined below), this Agreement
shall terminate and Consultant shall not be entitled to further compensation
pursuant to this Agreement other than payment for (i) any unpaid compensation
pursuant to Section 1 hereof through September 28, 2018 or unpaid Bonuses
accrued hereunder as of Consultant’s Termination Date, if such termination is
prior to October 1, 2018, (ii) any unpaid Consulting Compensation or unpaid
Bonus accrued hereunder as of Consultant’s Termination Date if such Termination
Date is subsequent to September 30, 2018, and (iii) any unpaid reasonable
business expenses incurred prior to Consultant’s Termination Date, subject to
the Company’s expense reimbursement rules and policies as in effect from time to
time (the “Accrued Amounts”). Accrued Amounts, if any, shall be paid to
Consultant in no event later than fifteen (15) days following Consultant’s
termination.

(b)       

Death. If this Agreement is terminated due to Consultant’s death, this Agreement
shall terminate and the Company shall have no obligations to Consultant or his
estate, beneficiaries or legal representatives with respect to this Agreement
other than payment of the Accrued Amounts, if any. Accrued Amounts, if any,
shall be paid to Consultant in no event later than 15 days following
Consultant’s termination on account of death. Notwithstanding the foregoing, in
the event of his death, Consultant shall be considered as immediately and
totally vested in any and all outstanding Awards, if any, previously granted to
Consultant by Company; provided, however, with respect to Awards that are deemed
deferred compensation subject to Code Section 409A, such accelerated vesting
shall not cause an acceleration of a payment or result in a change in form of
payment that would violate Code Section 409A.

(c)       

Discharge.

(i)       

The Company may terminate this Agreement in the event of Consultant’s Misconduct
or Disability (both as defined below) only upon written notice thereof delivered
to Consultant in accordance with Section 8(f) and Section 11 hereof. In the
event that this Agreement is terminated during the Term by the Company for any
reason other than his Misconduct or Disability (both as defined below), then (A)
the Company shall pay in lump sum in cash to Consultant, within fifteen (15)
days following the expiration of the revocation period for the Release (as
defined below), but in no event later than the fifteenth (15th) day of the third
month following the year in which the Date of Termination occurs, an amount
equal to three years of the then Consulting Compensation, and (B) for six months
following the expiration of the revocation period for the Release, the Company,
at its cost, shall pay Consultant (and, as applicable, Consultant’s dependents)
an amount equal to his accident and group health insurance benefits
substantially similar to those which Consultant (and Consultant’s dependents)
were receiving immediately prior to Consultant’s termination (if any); provided,
however, with respect to Awards that are deemed deferred compensation subject to
Code Section 409A, such accelerated vesting shall not cause an acceleration of a
payment or result in a change in form of payment that would violate Code Section
409A; and provided, further, however, that for the avoidance of doubt, the COBRA
continuation period shall run concurrently with the period set forth in this
Clause (B). With respect to benefits set forth under Clause (B) above, all
insurance premiums and/or benefits payments made by the Company with respect to
such benefits shall be made so as to be exempt from Section 409A of the Code
and, for purposes thereof, and either each such payment shall be treated as a
separate payment under Section 409A of the Code, or such payments shall be
treated as medical benefits under a separation pay plan, as described under
Treasury Regulation Section 1.409A-1(b)(9)(v)(B). To the extent any such
payments are not exempt from Section 409A of the Code (i.e., they constitute
“nonqualified deferred compensation” subject to Section 409A of the Code), such
payments shall be paid by the Company according to a fixed schedule consisting
of monthly installment payments. In addition to the aforementioned compensation,
Consultant shall be considered as immediately and totally vested in any and all
Awards previously granted to Consultant by Company or its subsidiaries. The
Company’s obligation to make the payments described in this Section 8(c)(i) is
conditioned expressly on Consultant’s executing (and not revoking) a general
release of any and all claims arising out of or relating to this Agreement in a
form reasonably satisfactory to the Company and Consultant (the “Release”). If
Consultant fails to execute a Release within forty-five (45) days following the
later of (i) the Date of Termination or (ii) the date Consultant actually
receives an execution copy of such Release (which shall be delivered to
Consultant no later than five (5) business days following Date of Termination),
or if Consultant revokes such Release within seven (7) days following execution,
Consultant shall forfeit all payments described hereunder.

4 

 

 

(ii)       

In the event Consultant is terminated because of Misconduct, the Company shall
have no obligations pursuant to this Agreement after the Date of Termination
other than for payment of the Accrued Amounts, if any. As used herein,
“Misconduct” means (A) the engaging by Consultant in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise
(other than such conduct resulting from Consultant’s incapacity due to physical
or mental illness or any such actual or anticipated conduct after the issuance
of a Notice of Termination by Consultant for Good Reason), (B) Consultant’s
conviction for the commission of a felony or (C) action by Consultant toward the
Company involving dishonesty.

(d)       

Disability. If Consultant shall have been absent from the performance of
Consultant’s services with the Company for ninety (90) consecutive calendar days
as a result of Consultant’s incapacity due to physical or mental illness, this
Agreement may be terminated by the Company for “Disability” and Consultant shall
not be entitled to further compensation pursuant to this Agreement, other than
for payment of the Accrued Amounts, if any. Notwithstanding the foregoing, in
the event that the Agreement is terminated by the Company due to Disability,
Consultant shall be considered as immediately and totally vested in any and all
Awards previously granted to Consultant by the Company; provided, however, with
respect to Awards that are deemed deferred compensation subject to Code Section
409A, such accelerated vesting shall not cause an acceleration of a payment or
result in a change in form of payment that would violate Code Section 409A.

(e)       

Resignation for Good Reason. Consultant shall be entitled to terminate this
Agreement for Good Reason as defined herein. If Consultant terminates this
Agreement for Good Reason, he shall be entitled to the compensation provided in
Section 8(c)(i) hereof in accordance with the terms therein, including, without
limitation, the requirement that Consultant execute and not revoke the Release
contemplated in Section 8(c)(i). “Good Reason” shall mean the occurrence of any
of the following circumstances without Consultant’s express written consent;
provided, that, Consultant has provided a Notice of Termination to the Company
within fifteen (15) days after the initial occurrence of any such circumstance
of Consultant’s intention to terminate the Agreement for Good Reason, and the
Company has failed to cure, to the extent curable, such circumstance within
fifteen (15) days of receipt of the Notice of Termination given in respect
hereof:

5 

 

 

(i)       

the material breach of any of the Company’s obligations under this Agreement
without Consultant’s express written consent; or

(ii)       

the failure of the Company to obtain a satisfactory agreement from any successor
to assume and agree to perform this Agreement, as contemplated in Section 13
hereof.

In addition, the occurrence of a Corporate Change, shall constitute “Good
Reason” hereunder, but only if Consultant terminates the Agreement within ninety
(90) days following the effective date of such Corporate Change.

(f)       

Notice of Termination. Any purported termination of the Agreement by the Company
under Sections 8(c)(ii) (Misconduct) or 8(d) (Disability), or by Consultant
under Section 8(e) (Good Reason), shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 11 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which,
if by the Company and is for Misconduct or Disability, shall set forth in
reasonable detail the reason for such termination of this Agreement, or in the
case of resignation by Consultant for Good Reason, said notice must specify in
reasonable detail the basis for such resignation. A Notice of Termination given
by Consultant pursuant to Section 8(e) shall be effective even if given after
the receipt by Consultant of notice from the Company considering termination of
Consultant for Misconduct. Any purported termination for which a Notice of
Termination is required which is not effected pursuant to this Section 8(f)
shall not be effective.

(g)       

Date of Termination. “Date of Termination” shall mean the date specified in the
Notice of Termination, provided that the Date of Termination shall be at least
fifteen (15) days following the date the Notice of Termination is given;
provided, however, that in the case of Consultant’s resignation for Good Reason,
Date of Termination shall mean the close of business on the last day on which
the Company may cure any circumstance alleged by Consultant to give rise to a
Good Reason termination.

6 

 

 

(h)       

Excess Parachute Payments. Notwithstanding anything in this Agreement to the
contrary, to the extent that any payment or benefit received or to be received
by Consultant hereunder in connection with the termination of Consultant would,
as determined by tax counsel selected by the Company, constitute an “Excess
Parachute Payment” (as defined in Section 280G of the Internal Revenue Code),
the Company shall fully “gross-up” such payment so that Consultant is in the
same “net” after-tax position he would have been if such payment and gross-up
payments had not constituted Excess Parachute Payments, and such “gross-up”
payment shall be made no later than the end of Consultant’s taxable year next
following Consultant’s taxable year in which he remits the taxes to which such
gross-up payment relates. The Company shall reimburse any costs and expenses
incurred by Consultant, including without limitation, attorneys’ fees due to a
tax audit or litigation in connection with any excise tax (including penalties
and interest or other excise taxes thereon) under Code Section 4999 or Code
Section 280G and any such reimbursement shall be made by the end of the
Consultant’s tax year following the tax year in which such taxes that are
subject to the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, by the end
of the Consultant’s tax year following the tax year in which the audit is
completed or there is a final nonappealable settlement or other resolution of
the litigation. The Consultant’s right to payment or reimbursement pursuant to
this Section 8(i) shall not be subject to liquidation or exchange for any other
benefit.

(i)       

Code Section 409A.

(i)       

Notwithstanding any provision of this Section 8 to the contrary, if all or any
portion of the benefits provided in this Section 8 is determined to be
“nonqualified deferred compensation” subject to Code Section 409A, and the
Company determines that Consultant is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
issued thereunder, then such benefits (or portion thereof) shall be accumulated
and paid on the first day of the seventh month following Consultant’s
termination.

(ii)       

This Agreement is intended to comply with the provisions of Section 409A of the
Code, and shall be interpreted and construed accordingly. The Company shall have
the discretion and authority to amend this Agreement at any time to satisfy any
requirements of Code Section 409A or guidance published thereunder; provided,
however, any such amendment shall maintain the economic terms of this Agreement
for the Consultant. However, in no event will the Company have any liability for
any failure of the Agreement to satisfy Code Section 409A, and the Company does
not guarantee that the Agreement complies with Code Section 409A.

(iii)       

The Company shall promptly reimburse Consultant for eligible expenses under this
Agreement that Consultant incurs and properly reports to the Company in
accordance with its expense reimbursement rules and policies. Notwithstanding
anything herein to the contrary or otherwise, all reimbursements shall be made
so as to be exempt from Section 409A of the Code and to the extent not exempt:
(A) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided in any other calendar
year; (B) the reimbursements for expenses for which Consultant is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred; and
(C) the right to payment or reimbursement or in-kind benefits hereunder may not
be liquidated or exchanged for any other benefit.

9.       

Assignability. The obligations of Consultant hereunder are personal and may not
be assigned or delegated by him or transferred in any manner whatsoever, nor are
such obligations subject to involuntary alienation, assignment or transfer. The
Company shall have the right to assign this Agreement and to delegate all
rights, duties and obligations hereunder, either in whole or in part, to any
parent, affiliate, successor or subsidiary organization or company of the
Company, so long as the obligations of the Company under this Agreement remain
the obligations of the Company.

7 

 

 

10.       

No Restraints. As an inducement to the Company to enter into this Agreement,
Consultant represents and warrants that he is not a party to any other agreement
or obligation for personal services, and that there exist no impediments or
restraints, contractual or otherwise, on Consultant’s powers right or ability to
enter into this Agreement.

11.       

Notice. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given upon satisfaction of both (i) and (ii) set forth below: (i) via
email to the email address on the signature page hereof and (ii) via mail when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed to the Company at its principal office address,
directed to the attention of the Board with a copy to the Secretary of the
Company, and to Consultant at Consultant’s residence address on the records of
the Company or to such other address as either party may have furnished to the
other in writing in accordance herewith except that notice of change of address
shall be effective only upon receipt.

12.       

Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

13.       

Successors; Binding Agreement.

(a)       

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Consultant to
compensation from the Company in the same amount and on the same terms as he
would be entitled to hereunder if he terminated this Agreement for Good Reason,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the date of termination. As
used herein, the term “Company” shall include any successor to its business
and/or assets as aforesaid which executes and delivers the Agreement provided
for in this Section 13 or which otherwise becomes bound by all terms and
provisions of this Agreement by operation of law.

(b)       

This Agreement and all rights of Consultant hereunder shall inure to the benefit
of and be enforceable by Consultant’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Consultant should die while any amounts would be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Consultant’s devisee, legatee, or other designee or, if there be no such
designee, to Consultant’s estate.

8 

 

 

14.       

Indemnification. The indemnification agreement entered into by and between the
Company and Consultant on March 17, 2014 is hereby ratified by the Company and
the Company acknowledges that this indemnification agreement is a binding and
valid obligation of the Company in favor of Consultant and in full force and
effect.

15.       

Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Consultant and Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or in compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement is an integration of
the parties’ agreement; no agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party, except those which are set forth expressly in this Agreement. THE
VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

16.       

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17.       

Arbitration. Either party may elect that any dispute or controversy arising
under or in connection with this Agreement be settled by arbitration in Houston,
Texas in accordance with the Employment Rules of the American Arbitration
Association then in effect. If the parties cannot mutually agree on an
arbitrator, then the arbitration shall be conducted by a three arbitrator panel,
with each party selecting one arbitrator and the two arbitrators so selected
selecting a third arbitrator. The findings of the arbitrator(s) shall be final
and binding, and judgment may be entered thereon in any court having
jurisdiction. The findings of the arbitrator(s) shall not be subject to appeal
to any court, except as otherwise provided by applicable law. The arbitrator(s)
may, in his or her (or their) own discretion, award legal fees and costs to the
prevailing party.

18.       

Share Withholding. With respect to tax withholding required upon the lapse of
restrictions on any restricted common stock, or upon any other taxable event
arising as a result of any stock awards pursuant to this Agreement, Consultant
may elect, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold shares having a fair market value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All such elections shall be made in writing, signed
by the Consultant, and shall be subject to any restrictions or limitations that
the Company, in its discretion, deems appropriate. Any fraction of a share
required to satisfy such obligation shall be disregarded and the Consultant
shall instead pay the amount due in cash.

[Signature Page Follows]

9 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

TEXAS SOUTH ENERGY, INC.

By:      /s/     Michael J. Mayell Name: Michael J. Mayell Office:    Chief
Executive Officer Email address: mmayell@texasouth.com JAMES M. ASKEW
     /s/     James Askew Email address: jaskew@asconnenergy.com     

 

10 

 